Bullard, J.
This is the last of the Creole cases, and is an action on a policy upon fifteen slaves, “ at and from Richmond to New Orleans.”
The grounds of defence common to this and the other cases, have already been considered; and the only one peculiar to the present case is an alleged deviation in descending the James River, and coming to anchor in Hampton Roads.
We are by no means satisfied that the evidence shows such a deviation in the usual voyage from Richmond, as to authorize our interfering with the verdict of the jury.

Judgment affirmed.

(See opinion on the application for a re-hearing — post, p. 349 et sea-)